Citation Nr: 0300864	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-11 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), on appeal from 
an original grant of service connection.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 10 percent rating for that disability, 
effective from July 28, 2000, the date of the receipt of 
the veteran's claim for service connection.

Upon review of the file, it is noted that the veteran 
failed to show up for an RO hearing that had been 
scheduled to be conducted on July 2, 2002, pursuant to a 
request from the veteran.  The veteran's failure to report 
for the scheduled RO hearing is construed as the veteran's 
express withdrawal of his request to have such a hearing.

A motion for advancement on the docket on the basis of 
advanced age filed by the veteran's representative in 
December 2002 was ruled upon favorably by the Board in 
January 2003, and the veteran's appeal has consequently 
been afforded expeditious treatment.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by 
the agency of original jurisdiction.

2.  It is not shown that the service-connected PTSD 
currently produces in the veteran occupational and social 
impairment that is manifested by occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms including a 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.


CONCLUSION OF LAW

The schedular criteria for an initial, and/or staged, 
ratings in excess of 10 percent for PTSD are not met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Part 4, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined 
duties to assist and notify

Initially, the Board notes that, during the pendency of 
this appeal, the President signed the Veterans Claims 
Assistance Act of 2000 (hereinafter, "the VCAA"), which is 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2002), and is applicable to the claim 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  It is also noted, at the outset, that the final 
rule implementing the VCAA, which is also applicable to 
this appeal, was published on August 29, 2001.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claim hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002); see also the 
recent decision of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and its implementing regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the 
RO has fully complied with VA's re-defined duties to 
assist claimants, and has kept the veteran informed of its 
actions to develop the record, of the need for him to 
submit specific types of competent evidence that will 
substantiate his claim, and of the specific reasons for 
denying his claim.  For instance, by letter dated in 
September 2000, the RO informed the veteran that his 
application for service connection for PTSD was incomplete 
and that he needed to submit evidence showing a current 
diagnosis of PTSD, evidence of an inservice stressor, and 
evidence of a link between the stressor and the PTSD.  The 
veteran was also asked to provide specific information 
about the claimed stressors.  Having granted service 
connection in a May 2001 rating decision, the RO 
thereafter advised the veteran, by letter dated in 
November 2001, that in order to have his original rating 
of 10 percent increased, he needed to submit evidence 
showing an increase in the severity of his PTSD.  No such 
showing was made.  He was thereby also asked to identify 
private medical sources of treatment for his PTSD, as well 
as any other source of information that would be pertinent 
to his claim for an initial rating in excess of 10 
percent.  No private medical sources were ever identified.  
The veteran was also informed in that letter that VA would 
make reasonable efforts to assist him in obtaining any 
pertinent evidence still missing from his record.  By 
letter dated in February 2002, the veteran was informed 
that his disagreement with the initial rating assigned in 
the May 2001 rating decision was going to be reviewed by a 
Decision Review Officer (DRO), who would review the entire 
record and determine whether the benefit sought on appeal 
was warranted.  If the officer was not able to grant all 
benefits sought, a Statement of the Case (SOC) would then 
be issued.  Having received, in March 2002, the veteran's 
acceptance to have his case reviewed by a DRO, the case 
was thus reviewed, and the DRO thereafter issued an SOC, 
which was dated in July 2002, and in which the basis for 
the denial of an initial rating exceeding 10 percent for 
the service-connected PTSD was explained, and a listing of 
all laws and regulations applicable to this case was 
included.  More recently, by letter dated in September 
2002, the veteran was informed that his appeal was being 
certified to the Board and that, consequently, his record 
was in the process of being physically transferred to the 
Board's headquarters in Washington, D.C., but that the 
veteran nevertheless had the right to submit additional 
evidence or testimony within 90 days from that letter.  No 
additional information or evidence has been received from 
the veteran since that letter.

The veteran has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record.  
Thus, no additional assistance to the veteran regarding 
the matter on appeal is necessary under the VCAA.

In view of the foregoing, the Board initially finds that 
all reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the 
matter on appeal have been made by the agency of original 
jurisdiction.  VA has substantially met the requirements 
of the VCAA.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what 
might be required or helpful to his case.  In the 
circumstances of this case, a remand or a request for 
further development of this case would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background

A review of the record reveals that the veteran served in 
the European African Middle Eastern Campaign during World 
War II in the mid 1940's and that he was awarded the 
Purple Heart Medal for wounds received in such service in 
November 1944.  The veteran is thus considered a combat 
veteran.  The record further shows that the veteran was 
the subject of court martial proceedings after refusing to 
be involved in further combat during World War II, which 
precluded him initially from receiving a honorable 
discharge.  However, in May 2000, his military record was 
corrected to show a honorable discharge, after it was 
concluded that the "unusual fear and nervousness" brought 
upon by his being wounded in combat had caused the 
veteran's refusal to engage in further combat with the 
enemy, which rendered it fair to correct his discharge to 
"honorable."

The veteran having filed his claim for service connection 
for PTSD in July 2000, he underwent a VA PTSD medical 
examination in January 2001.  According to the report of 
that medical examination, the veteran said that he was 
wounded during service in World War II in Italy, and that 
he was treated and then sent back to the front lines.  His 
refusal to go back to combat had caused his court martial.  
Regarding traumatic events experienced, the examiner 
listed being in combat and being injured in combat.  
Regarding traumatic events persistently re-experienced, 
the veteran reported nightmares, flashbacks, and anxiety 
when exposed to parts of trauma or when remembering trauma 
due to events such as hearing shooting sounds.  Regarding 
the PTSD criteria of persistent avoidance of the stimuli 
associated with the trauma or numbing of general 
responsiveness, it was noted that the veteran reported 
being somewhat detached and separated from others.  He 
also reported an exaggerated startle response and physical 
responses to situations that reminded him of the trauma.

The veteran reported, however, no history of outpatient or 
inpatient psychiatric treatment, and only reported a 
previous history of some alcohol abuse, but indicated that 
he had been sober for 15 years.  He had a fifth grade 
level of education, with marginal ability to read and 
write.  He had been married to his first wife for 54 years 
and had one child.  He currently lived with his wife and 
denied any social impairment.  He was retired, having 
previously worked in construction and in the farm 
industry.  On mental status examination, the veteran was 
described as a well groomed 78-year old individual who 
looked his stated age.  He was pleasant and cooperative 
during the examination.  There was no evidence of 
inappropriate behavior, impaired impulse control, 
inability to maintain activities of daily living, 
obsessive or ritualistic behavior, or panic attacks.  The 
veteran had good eye contact during the examination.  His 
speech was normal with respect to rate, volume, and 
articulation.  His mood was reported as "all right," and 
his affect was "euthymic."  His thought process was goal 
directed and coherent.  There was no evidence of paranoia, 
hallucinations, or delusions.  The veteran denied suicidal 
or homicidal ideations or plans, as well as ideas of 
harming others.

On cognitive testing, the above report reveals that the 
veteran was cognitively intact in the spheres of 
orientation, concentration, calculation, recall memory, 
recent memory, judgment, and insight.  Remote memory was 
somewhat decreased in that the veteran did know his birth 
date but had difficulty with the area code of his phone 
number.  He also had some difficulty with his address in 
that he knew it but not the Zip Code.  Fund of knowledge 
was slightly decreased in that he did not know who the 
governor of Georgia was but he did know who the current 
president was.  Abstraction ability was poor, and the 
veteran was unable to do similarities or simple proverbs, 
although he was quite concrete with the attempts.  The 
Axis I diagnosis was listed as "none," and a Global 
Assessment of Functioning (GAF) score of 70 was assigned, 
representing, according to the examiner, some mild 
symptoms or some difficulty in social, occupational, or 
school functioning but generally functioning pretty well 
and having some meaningful interpersonal relationships.  
The veteran was judged competent to handle his own 
financial affairs, and the following opinion was also 
furnished:

The veteran was involved in combat 
situations in World War II, according 
to his history, which I have not been 
able to co[rro]borate because I do not 
have a C-File at this time.  The 
veteran does have some symptoms of 
P[TSD]; however, he does not meet the 
strict criteria for a diagnosis of 
P[TSD] since on Criteria C, persistent 
avoidance of stimuli associated with 
the trauma or numbing of general 
responsiveness, there are three items 
required and the veteran only has one 
item, feeling detached and separated 
from others.

In March 2001, the above examiner furnished an addendum to 
his report of January 2001, after having reviewed the 
veteran's claims file, explaining that, after having 
reviewed the entire evidence of record, he would now add, 
to the traumatic events experienced during service, the 
veteran's military incarceration, and, to the above 
mentioned "Criteria C," the veteran's report of avoiding 
thinking and feeling of his previous traumas, his report 
of decreased activities as a result of his military 
service, and his report of avoiding activities or 
situations that reminded him of previous traumas.  The 
examiner this time was able to render an Axis I diagnosis 
of PTSD, and expressed his opinion to the effect that, 
after his review of the record, the data obtained "reveals 
[that] the veteran does suffer from P[TSD] as a result of 
his military service."

In addition to the above medical data, the record contains 
multiple statements subscribed by the veteran's daughter, 
supporting the veteran's contentions that he suffered from 
PTSD that was service-related, and requesting more than 54 
years worth of "back pay" from VA.  Also, there is no 
additional medical evidence in the record that would 
pertain to the issue on appeal, as the veteran has not 
identified any private health care provider that may have 
treated him for his PTSD in the past (or currently, for 
that matter) and has only indicated, in the box provided 
to list private health care providers in his VA Form 21-
526 of July 2000, that he had received medical treatment 
in the past from a "[p]hysician [now] deceased."

Legal analysis

Disability ratings are intended to compensate impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.  It is 
also necessary to evaluate the disability from the point 
of view of the veteran working or seeking work and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

If there is a question as to which evaluation to apply to 
the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove 
the claim.  See 38 C.F.R. § 3.102 (2002).

At the outset, the Board notes that, the appeal of this 
issue being from an initial rating of 10 percent assigned 
upon awarding service connection for PTSD, the entire body 
of evidence is for equal consideration.  This essentially 
means that, consistent with the facts found, the rating 
assigned for this disability may be higher or lower for 
segments of the time under review on appeal, i.e., the 
rating may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).  The 
Board has, accordingly, re-characterized this issue as 
shown on the first page of this decision.

As indicated earlier, the service-connected PTSD is 
currently rated as 10 percent disabling.  Such a rating is 
warranted when a service-connected mental disorder is 
productive of occupational and social impairment due to 
mild or transient symptoms which decrease the individual's 
work efficiency and his ability to perform occupational 
tasks only during periods of significant stress, or when 
the symptoms are only controlled by continuous medication.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411.

A 30 percent rating may be warranted when the PTSD is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Part 4, Diagnostic Code 9411.

A 50 percent rating may be warranted when the PTSD is 
productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9411.

A 70 percent rating may be warranted when there is 
occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411.

A 100 percent (total) rating may be warranted when the 
service-connected mental disorder is productive of total 
occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411.

Initially, the Board must note that, even though the 
veteran's daughter has requested more than 53 years worth 
of "back pay" from VA, the only issue properly before the 
Board at this time is the issue of whether an initial 
rating exceeding 10 percent is warranted for the veteran's 
PTSD.  Any other issue, including an issue claiming an 
earlier effective date, would first have to be developed 
at the RO level.

On appeal, the veteran essentially contends that he should 
be awarded an initial rating in excess of 10 percent for 
his PTSD.  The competent evidence of record does show 
that, on VA PTSD examination in January 2001, the veteran 
had somewhat decreased remote memory, a slightly decreased 
fund of knowledge, poor abstraction ability, that he 
complained of anxiety, nightmares and flashbacks 
reportedly due to his inservice trauma, and that he was 
judged by that examiner to have mild symptoms in terms of 
social and occupational functioning.  The veteran's 
symptomatology meets the criteria for the current rating 
of 10 percent, which is predicated on essentially mild or 
transient symptoms.

The competent evidence of record also shows, however, that 
the veteran reported no history of outpatient or inpatient 
psychiatric treatment, reported not being working due to 
having retired, and was described as a well groomed, 
pleasant, and cooperative individual who had good eye 
contact during the examination, was well oriented in all 
spheres, and showed no evidence of inappropriate behavior, 
impaired impulse control, inability to maintain activities 
of daily living, obsessive or ritualistic behavior, or 
panic attacks.  The veteran's speech was normal, his 
affect was "euthymic," his thought process was goal 
directed and coherent, and there was no evidence of 
paranoia, hallucinations, delusions, or suicidal or 
homicidal ideations or plans.  The veteran himself denied 
any social impairment, and he described his own mood as 
"all right."  More importantly, it is not shown that, 
because of his PTSD, the veteran's occupational and social 
impairment is manifested by occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms such as 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.

In view of the above finding, the Board concludes that the 
criteria for entitlement to an initial, and/or staged, 
ratings higher than 10 percent for PTSD are not met or 
nearly approximated.  

Finally, while the Board acknowledges its duty to resolve 
any doubt in favor of claimants, that duty does not apply 
when, as in the present case, the Board finds that a 
preponderance of the evidence is against the claim.  Ortiz 
v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).



ORDER

An initial rating in excess of 10 percent for PTSD is 
denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

